Case 9:18-cv-80176-BB Document 510-18 Entered on FLSD Docket 05/18/2020 Page 1 of 6


                                                                        Page 1
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:9:18-cv-80176-BB/BR

           ----------------------------------------
           IRA KLEIMAN, as the personal             )
           representative of the Estate of David    )
           Kleiman, and W&K Info Defense            )
           Research, LLC                            )
                               Plaintiffs,.         )
                                                    )
                   v.                               )
                                                    )
           CRAIG WRIGHT                             )
                               Defendant.           )
           ----------------------------------------

                              VIDEO-TAPED DEPOSITION OF

                                    DR. CRAIG WRIGHT

                                            on

                              Wednesday, March 18, 2020

                                   At the offices of:
                                      SCA Ontier
                                     Halton House
                                     20-23 Holborn
                                    London EC1N 3JD
                                    United Kingdom

           Taken by:
           AMY COLEY, Court Reporter
Case 9:18-cv-80176-BB Document 510-18 Entered on FLSD Docket 05/18/2020 Page 2 of 6


                                                                       Page 16
      1    not a director or an officer of the company.              At
      2    no point should he have actually gotten a copy.
      3    He is only a shareholder.
      4              Q.       Did your company Hotwire use the
      5    W&K software package?
      6              A.       No, we did not use the W&K software
      7    package.       We used the package that we had
      8    implemented that was meant to be updated by W&K
      9    but was never in fact was updated by W&K.             As you
     10    will notice from the court order, we kept what we
     11    had.    Nothing was returned.        Mr. Kleiman -- David
     12    Kleiman that is -- committed suicide a number of
     13    days before he was due and required under the
     14    contract to return the software and other
     15    payments.
     16              Q.       Did your company Hotwire purchase
     17    the W&K software package?
     18              A.       No, we did not purchase the W&K
     19    software package.       We went through a court, sort
     20    of allocation of rights, where the original rights
     21    in our software cancelled all licenses in effect,
     22    allowing no claims or whatever else from W&K.              W&K
     23    did not complete the task that they were given,
     24    they did not deliver the software, thus the only
     25    software we ended up using was the original
Case 9:18-cv-80176-BB Document 510-18 Entered on FLSD Docket 05/18/2020 Page 3 of 6


                                                                     Page 104
      1    trust entity.      At no point was Dave Kleiman ever
      2    mentioned, whereas I listed all the beneficiaries,
      3    paid all the tax and recorded all the
      4    documentation for each of these entities, so there
      5    is not a Mr. Dave Kleiman as associated with any
      6    of them.
      7    BY MR. FREEDMAN:
      8              Q.       Did you ever mine Bitcoin into a
      9    Panama trust?
     10              A.       No, I did not mine Bitcoin into a
     11    Panama trust.
     12              Q.       Dr. Wright is this the same trust
     13    -- strike that question.         Dr. Wright, did you and
     14    Dave ever put assets into the same trust?
     15              A.       Dave has never had anything to do
     16    with any assets that I have owned, other than
     17    Coin-Exch.     The only company that Dave ever had
     18    shares for was Coin-Exch and that only occurred
     19    because I honoured a promise even though it turns
     20    out that the person I thought Dave was was
     21    different and that he never completed any task nor
     22    had anything that he promised to do.
     23    Unfortunately, Mr. Kleiman committed suicide four
     24    days before he would be required to put his
     25    Bitcoin that he promised he had into a company
Case 9:18-cv-80176-BB Document 510-18 Entered on FLSD Docket 05/18/2020 Page 4 of 6


                                                                     Page 123
      1              Q.       Were you aware that Dave kept his
      2    Bitcoin mining a secret?
      3              A.       Actually, I don't believe Dave ever
      4    Bitcoin mined.
      5              Q.       At the time did you believe that
      6    Dave Kleiman kept his Bitcoin money a secret?
      7              A.       I believe that Dave was running
      8    machines.      I don't believe he kept it secret.
      9              Q.       Did Dave tell you that he told
     10    anyone about his Bitcoin mining?
     11              A.       Dave hardly ever told me anything.
     12    It was mainly a one-way street where he listened
     13    to me and responded.
     14              Q.       So there was a possibility that
     15    Dave did -- strike that.         Just like Dave didn't
     16    tell you anything, it was possible that he did not
     17    tell anyone else about his Bitcoin mining; is that
     18    accurate?
     19                       MR. RIVERO:     Object to form.
     20              A.       I don't know what Dave would have
     21    told other people.
     22    BY MR. FREEDMAN:
     23              Q.       Dr. Wright you knew Dave died in
     24    April 2013, correct?
     25              A.       I know Dave committed suicide at
Case 9:18-cv-80176-BB Document 510-18 Entered on FLSD Docket 05/18/2020 Page 5 of 6


                                                                     Page 124
      1    that time, yes.
      2              Q.       The first time you had anyone reach
      3    out to the Kleiman family was in February 2014,
      4    correct?
      5              A.       No.
      6              Q.       When was the first time you had
      7    somebody reach out to the Kleiman family?
      8              A.       I was trying to get hold and find
      9    where the Kleiman family were for quite some time
     10    before that.
     11              Q.       How much time?
     12              A.       From about May of the year before.
     13              Q.       So from May of 2013 you began
     14    trying to get in contact with the Kleiman family?
     15              A.       Yes.
     16              Q.       It took you ten months to finally
     17    contact the Kleiman family in February 2014; is
     18    that accurate?
     19              A.       The entire thing I was doing was
     20    not just searching for the Kleiman family.              No, it
     21    was not me who found them.         I was given his
     22    address by someone who worked for me.
     23              Q.       Was there a trustee for a
     24    substantive trust that you were not allowed to get
     25    until 2015?
Case 9:18-cv-80176-BB Document 510-18 Entered on FLSD Docket 05/18/2020 Page 6 of 6


                                                                     Page 200
      1    call friends, passed away this year.            David Reese
      2    was a friend of my grandfather before he died of
      3    Parkinson's. David Kleiman was my best friend."
      4              Q.       Was this something that you
      5    dictated, Dr. Wright?
      6              A.       Yes, this sounds like something
      7    I would dictate.
      8              Q.       What did you mean by "fate"?
      9              A.       I mean exactly the meaning of the
     10    word.    Fate means circumstances beyond control, so
     11    the fact that my best friend died is fate,
     12    misfortune.     It would not be a random occurrence.
     13    When someone commits suicide it is still fate.
     14              Q.       What did you mean by "under the
     15    circumstances"?
     16              A.       If you take a combination of
     17    barbiturates, opiates and cocaine then either you
     18    are intentionally committing suicide or you are
     19    really stupid.      But with cocaine in one's system,
     20    with alcohol in one's system, barbiturates in
     21    one's system I cannot preclude just being stupid.
     22              Q.       Dr. Wright, did you have control
     23    over these addresses when you wrote this e-mail to
     24    the Australian Tax Office?
     25              A.       Control, yes.
